Citation Nr: 1728662	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-25 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from October 1988 to July 1992 and November 2003 to April 2005.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In June 2017 the Veteran withdrew the issue of entitlement to a disability rating in excess of 70 percent for service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issue pending before the Board have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. 

The Veteran submitted, through his attorney, a June 2017 written statement saying that he was satisfied with his June 2015 rating decision and was requesting withdrawal of further appellate action. 

Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.


ORDER

The claim of entitlement to a disability rating in excess of 70 percent for service-connected PTSD is dismissed. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


